Citation Nr: 1025920	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-27 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's left femoral fracture residuals, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's low back strain, currently 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to January 1977 
and from August 10, 1980, to August 23, 1980.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which denied increased 
disability evaluations for the Veteran's left femoral fracture 
residuals and low back strain.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In an October 2009 written statement, the Veteran requested a 
videoconference hearing before a Veterans Law Judge.  The 
requested hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested 
videoconference hearing before a Veterans 
Law Judge.


The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

